Citation Nr: 1534995	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-19 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating in excess of 40 percent for intervertebral disc syndrome.

5.  Entitlement to a rating in excess of 30 percent for peroneal nerve neuropathy of the right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for pes planus.

7.  Entitlement to an extension beyond September 30, 2010 of a temporary total rating under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to December 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009, October 2010 and December 2014 rating decisions of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression and migraine headaches, service connection for hypertension and increased ratings for intervertebral disc syndrome of the lumbar spine, peroneal nerve neuropathy of the right lower extremity and pes planus are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



FINDING OF FACT

Convalescence following a right triple arthrodesis in June 2010 was no longer required as of October 1, 2010.


CONCLUSION OF LAW

An extension of a temporary total rating for convalescence following right ankle surgery in June 2010 beyond September 30, 2010 is not warranted.  38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in October 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's private and VA treatment records are associated with the record.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When seen at a private facility on June 14, 2010, it was noted the Veteran had chronic, long-standing pes planovalgus.  He reported he was having increasing pain and soreness in the foot, and that he had an uncorrectable deformity with equinus contracture and fixed forefoot varus.  A right foot triple arthrodesis was performed.  The surgeon indicated that the expected duration of incapacity was about 8 to 12 weeks.  

In November 2010, the Veteran spoke by telephone to a physician at a VA clinic.  He indicated that his foot surgery had helped his foot pain.

      Extension of a Temporary Total Rating under 38 C.F.R. § 4.30

Under 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

Extensions of 1, 2 or 3 months beyond the initial 3 months may be made.  38 C.F.R. § 4.30(b).

By rating action dated October 2010, the RO granted a 100 percent evaluation under the provisions of 38 C.F.R. § 4.30 for the period from June 14, 2010, through September 30, 2010.  

The Veteran argues that an extension of the convalescence period is warranted.  Following the surgery in mid-June 2010, the surgeon anticipated the Veteran would be incapacitated for up to 12 weeks.  While there is scant evidence of record showing the Veteran's condition during this period, the Board points out that he acknowledged that his foot pain had improved in November 2010.  While it is clear that the Veteran's surgery and convalescence did not resolve fully his right foot problems (as he continued to have pain), there is nothing in the record indicating that post-surgical convalescence was required any longer as of October 1, 2010. 

Accordingly, the preponderance of the evidence is against the claim for extension of a temporary total convalescence rating under 38 C.F.R. § 4.30 beyond September 30, 2010.


ORDER

An extension of a temporary total rating under 38 C.F.R. § 4.30 beyond September 30, 2010 is denied


REMAND

The Veteran asserts that higher ratings are warranted for his low back disability, neuropathy of the right lower extremity and pes planus.  When he was examined by the VA in October 2009, the Veteran that bed rest was recommended by a private physician (Dr. Livesy) due to the severity of his low back symptoms.  He stated that his incapacitating episodes had lasted about 45-50 days in February and March of 2009.  VA has not attempted to obtain the records from Dr. Livesy. 

VA outpatient treatment records show the Veteran was seen between March and July 2014 for complaints involving his low back and feet.  He stated in March 2014 that his low back pain had been much worse the previous six weeks and that it was waking him up more at night.  He noted that various treatments had been attempted but provided only temporary relief.  An examination showed limitation of motion of the low back.  Straight leg raising was positive bilaterally.  In May 2014, a motor examination was 4/5 in the lower extremities and deep tendon reflexes were 1+.  He complained of foot pain and swelling in June 2014 and stated he had bilateral burning pain in his feet.  He stated his low back pain caused him to experience shooting sensation down his legs.  It was noted that the right subtalar joint and mid-tarsal joint had no motion.  It was noted the following month that reflexes were absent at the thigh and ankle.  

The most recent VA examination for these disabilities was conducted in October 2009.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2014), a VA examination will be authorized where there is a possibility of a valid claim.

A November 2014 rating decision found that new and material evidence had not been received to reopen claims for service connection for depression and migraine headaches.  In addition, the RO denied the Veteran's claim for service connection for hypertension.  He submitted a notice of disagreement with this determination in January 2015.  A statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the statement of the case is issued, this claim will be before the Board only if the Veteran timely perfects an appeal of such matter.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for a low back disability, peroneal nerve neuropathy of the right lower extremity and pes planus since 2014, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  He should be requested to specifically provide the identifying information for Dr. Livesy, to include his reported recommendation of bed rest in 2009.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  Please arrange for VA examinations to assess the current severity of the Veteran's low back disability, peroneal nerve neuropathy of the right lower extremity, and pes planus.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings noted should be described in detail.  All indicated studies must be completed, to include range of motion studies of the low back, with notation of any additional functional limitations due to factors such as weakness, pain, on use, etc.  

The examiner should include rationale with all opinions.

3.  The AOJ should also issue an appropriate statement of the case addressing the issues of service connection for hypertension and whether new and material evidence has been received to reopen claims of entitlement to service connection for depression and migraine headaches.  The appellant and his representative should be afforded opportunity to respond.  These issues should be returned to the Board only if the appellant submits a timely substantive appeal after the statement of the case is issued.

4.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


